DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The objection to the specification is withdrawn following the applicant’s amendment to the specification.
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is moot following the cancelation of the claim.
The rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is moot following the cancelation of the claim.
The rejection of claims 1-3 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Iwama et al. (US 2014/0295263), as evidenced by “Method of Particle-size Evaluation of Ground Material” is withdrawn following the applicant’s amendment to claim 1.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Iwama et al. (US 2014/0295263), as evidenced by “Method of Particle-size Evaluation of Ground Material” and in view of Taniguchi et al. (JP 2006-185887, with attached machine translation) is withdrawn following the applicant’s amendment to claim 1.
Iwama et al. (US 2014/0295263) do not teach an electrode plate wherein the ratio of the particle size (D30) of the active material to the particle size (D50) of filler particle is 0.4 or more and 1 or less.
There are no prior art teachings that would motivate one of ordinary skill in the art to modify Iwama et al. and obtain the electrode plate in claim 1.
Therefore, claims 1 and 3-7 are allowed.
Claim 2 has been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722